 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8 KATHLEEN M. OLSON,
                                                         No. 2:19-cv-00322-RSM
 9                                          Plaintiff,
                                                         STIPULATION FOR AND ORDER OF
10                           vs.                         DISMISSAL
11
   FIRST NATIONAL INSURANCE
12 COMPANY OF AMERICA,

13                                        Defendant.
14                                           STIPULATION
15
             IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this
16
     action shall be dismissed with prejudice and without costs, with each party to bear their own
17
     attorney fees and other litigation expenses.
18

19           Dated this ____ day of ___________________, 2020.

20
                                            _______________________________
21                                          Tom Lester, WSBA# 15814
                                            Lester & Associates, P.S., Inc.
22
                                            119 N. Commercial St., Suite 175
23                                          Bellingham, WA 98225
                                            360-733-5774 T | 360-733-5785 F
24                                          tom@lesterandassociates.com
                                            Attorneys for Plaintiff
25

26

      STIPULATION FOR AND ORDER OF                                               901 FIFTH AVENUE, SUITE 1700
      DISMISSAL (Cause No. 2:19-cv-00322-RSM) – 1                                SEATTLE, WASHINGTON 98164
      GAW1379.709/3495482x                                                          TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
 1
                                          John M. Silk, WSBA #15035
 2                                        Christopher Pierce-Wright, WSBA #52815
 3                                        Wilson Smith Cochran Dickerson
                                          901 Fifth Avenue, Suite 1700
 4                                        Seattle, WA 98164-2050
                                          206-623-4100 T | 206-623-9273 F
 5                                        silk@wscd.com
                                          Pierce-Wright@wscd.com
 6                                        Attorneys for Defendant
 7

 8

 9
                                      ORDER OF DISMISSAL
10
            Based on the above Stipulation, IT IS SO ORDERED.
11

12          DATED this 24 day of March 2020.

13

14

15
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

     STIPULATION FOR AND ORDER OF                                          901 FIFTH AVENUE, SUITE 1700
     DISMISSAL (Cause No. 2:19-cv-00322-RSM) – 2                           SEATTLE, WASHINGTON 98164
     GAW1379.709/3495482x                                                     TELEPHONE: (206) 623-4100
                                                                                 FAX: (206) 623-9273
